STEVENSON, Judge.
This is an appeal from a nonfinal order granting a motion to excuse arbitration. On the basis of appellant’s confession of error, we reverse.
Appellant, Lee R. Smith, is an investment broker who allegedly advised appellee, Irving B. Ackerman, to enter into a promissory note with a Florida corporation. Ackerman is suing Smith for breach of fiduciary duty and fraudulent misrepresentation. Initially, Smith successfully moved to compel arbitration of Ackerman’s claims against him based on an arbitration provision of a “Customer’s Agreement” executed by Ackerman. A short time later, the trial court granted Acker-man’s motion to excuse arbitration and have the matter reset for trial in circuit court. Smith filed this timely appeal from that order.
On appeal, Ackerman filed a confession of error with this court, conceding error in the trial court’s order excusing arbitration. We therefore reverse and remand with instructions to require arbitration of the counts pertaining to Smith.
REVERSED AND REMANDED.
DELL and FARMER, JJ., concur.